      CASE 0:18-cv-01020-WMW-LIB Document 38 Filed 03/11/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Craig Casler, as Trustee for the Heirs and      Civ. No. 18-cv-1020(WMW/LIB)
Next-of-Kin of Abby Rudolph, deceased,

                   Plaintiffs,

     vs.                                                PROTECTIVE ORDER

MEnD Correctional Care, PLLC, et al.,

                   Defendants.


       Upon consideration of the parties’ Stipulation for Protective Order [Docket

No. 36], as slightly modified by the Court pursuant to its inherent authority to

manage its pending litigation, IT IS HEREBY ORDERED that:

1.     Definitions. As used in this protective order:
       (a)   “attorney” means an attorney who has appeared in this action;
       (b)   “Confidential document” means a document designated as
             Confidential under this protective order;
       (c)   to “destroy” electronically stored information means to delete from
             all databases, applications, and file systems so that the information
             is not accessible without the use of specialized tools or techniques
             typically used by a forensic expert;
       (d)   “document” means information disclosed or produced in discovery,
             including at a deposition;
       (e)   “notice” or “notify” means written notice;
       (f)   “outside vendors” means translator, messenger, copy, coding and
             other clerical-services vendors not employed by a party or its
             Attorneys;
                                         1
     CASE 0:18-cv-01020-WMW-LIB Document 38 Filed 03/11/19 Page 2 of 7




      (g)   “party” means a party to this action; and
      (h)   “protected document” means a document protected by a privilege
            or the work-product doctrine.
      (i)   “written assurance” means a signed document in the form attached
            as Exhibit A.
2.    Designating a Document or Deposition as Confidential.
      (a)   A party or non-party disclosing or producing a document may
            designate it as Confidential if the party or non-party contends that it
            contains Confidential or proprietary information.
      (b)   A party or non-party may designate a document as Confidential by
            conspicuously marking each page with the word “Confidential.”
      (e)   Deposition testimony may be designated as Confidential:
            (1)   on the record at the deposition; or
            (2)   after the deposition, by written notice to the other parties
            within 14 days of receipt of the transcript. Unless otherwise agreed,
            depositions shall be treated as “Confidential” during the 14-day
            period following receipt of the transcript.
      (f)   If a witness is expected to testify as to Confidential or proprietary
            information, a party or non-party may request that the witness’s
            deposition be taken in the presence of only those persons entitled to
            receive Confidential documents.
3.    Good Faith. The parties shall make every reasonable effort to act in good
      faith to limit and curtail the volume of information, Documents, things,
      testimony or other materials designated by them as Confidential under
      this Protective Order; shall use their best efforts to act in good faith to
      separate out and segregate Documents, things, and other materials
      containing Confidential information as defined in paragraph 2 from those
      that do not contain Confidential information; shall restrict access to
      Confidential information by all persons except as permitted in Paragraph
      4.




                                        2
     CASE 0:18-cv-01020-WMW-LIB Document 38 Filed 03/11/19 Page 3 of 7




4.    Who May Receive a Confidential Document.
      (a)   All Confidential documents, along with the information contained in
            the documents, shall be used solely for the purpose of this action,
            and no person receiving such documents shall, directly or indirectly,
            use, transfer, disclose, or communicate in any way the documents or
            their contents to any person other than those specified in paragraph
            4(b). Any other use is prohibited.
      (b)   No person receiving a Confidential document may reveal it, except
            to:
            (1)   the court and its staff;
            (2)   an attorney or an attorney’s partner, associate, or staff;
            (3)   a person shown on the face of the Confidential document to
                  have authored or received it;
            (4)   a court reporter or videographer retained in connection with
                  this action;
            (5)   a party (subject to paragraph 4(c)); and
            (6)   any person who:
                  (A)    is retained to assist a party or attorney with this action,
                         including outside vendors; and
                  (B)    executes a “written assurance” in the form attached as
                         Exhibit A.
      (c)   A party may supplement the “Confidential” mark (see paragraph
            2(b)) with the words “attorney’s eyes only,” in which case a
            Confidential document so designated may not be revealed to
            another party.
      (d)   If a Confidential document is revealed to someone not entitled to
            receive it, the parties must make reasonable efforts to retrieve it.
5.    Maintaining Written Assurances. Parties’ counsel shall be responsible for
      maintaining the signed original of each such written assurance until the
      conclusion of these proceedings, including any appeal.
6.    Serving This Protective Order on a Non-Party. A party serving a
      subpoena on a non-party must simultaneously serve a copy of this
      protective order and of Local Rule 5.6. All documents produced by such

                                         3
     CASE 0:18-cv-01020-WMW-LIB Document 38 Filed 03/11/19 Page 4 of 7




      third parties shall be treated as “Confidential” for a period of 14 days from
      the date of their production, and during that period any party may
      designate such documents as “Confidential” pursuant to the terms of the
      Protective Order.
7.    Correcting an Error in Designation. A party or non-party who discloses or
      produces a Confidential document not designated as Confidential may,
      within 7 days after discovering the error, provide notice of the error and
      produce a copy of the document designated as Confidential. Any party
      receiving such improperly-designated documents shall retrieve such
      documents from persons not entitled to receive those documents and,
      upon receipt of the substitute documents, shall return or destroy the
      improperly designated documents.
8.    Use of a Confidential Document in Court. If a party files documents with
      the Court containing information designated as protected pursuant to the terms of
      this Protective Order, the filings must be in compliance with the Electronic Case
      Filing Procedures for the District of Minnesota. The parties are advised that
      designation by a party of a document as protected pursuant to the terms of this
      Order cannot be used as the sole basis for filing the document under seal in
      connection with either a nondispositive motion, dispositive motion, trial related
      motion, or trial. Only those documents and portions of a party’s submission, or
      any part thereof, which otherwise meets requirements for protection from public
      filing under Federal Rule 26(c) (or in addition, but not limited to, under a statute,
      rule or regulation prohibiting public disclosure, Order of the Court, or other legal
      authority) shall be filed under seal. If a party intends to file with the Court a
      document designated by another party as protected pursuant to the terms of this
      Order, then that filing party shall provide reasonable advance notice to the
      designating party of such intent so that the designating party may determine
      whether or not they should seek to require the protected document to be filed
      under seal. The filing of documents under seal must comply with Rule 5.6 of
      the Local Rules of the United States District Court for the District of
      Minnesota. Further, any party intending to file a document under seal shall
      specifically review each document and the information therein to determine
      whether or not there is a good faith basis to believe that any privacy interest
      therein for sealing the document will ultimately outweigh the public’s right to
      access filings on the Court’s docket; only documents that meet this good faith
      basis should be considered for filing under seal so as to limit the unnecessary and
      problematic filing of excessive documents under seal.




                                             4
      CASE 0:18-cv-01020-WMW-LIB Document 38 Filed 03/11/19 Page 5 of 7




9.     Changing a Confidential Document’s Designation.
       (a)   Document disclosed or produced by a party. A Confidential
             document disclosed or produced by a party remains Confidential
             unless the parties agree to change its designation or the court orders
             otherwise.
       (b)   Document produced by a non-party. A Confidential document
             produced by a non-party remains Confidential unless the non-party
             agrees to change its designation or the court orders otherwise after
             providing an opportunity for the non-party to be heard.
       (c)   Changing a designation by court order. A party who cannot obtain
             agreement to change a designation may move the court for an order
             changing the designation. If the motion affects a document
             produced by a non-party then, with respect to the motion, that non-
             party is entitled to the same notice and opportunity to be heard as a
             party. The party or non-party who designated a document as
             Confidential must show that the designation satisfies Fed. R. Civ. P.
             26(c).
10.    Handling a Confidential Document after Termination of Litigation.
       (a)   Within 60 days after the termination of this action (including any
             appeals), each party must:
             (1)   return or destroy all Confidential documents; and
             (2)   notify the disclosing or producing party that it has returned or
                   destroyed all Confidential documents within the 60-day
                   period.
       (b)   Notwithstanding paragraph 10(a), each attorney may retain a copy
             of any Confidential document submitted to the court and
             correspondence that quotes or describes a Confidential document,
             and such correspondence remains subject to 4(a).
11.    Inadvertent Disclosure or Production to a Party of a Protected
       Document.
       (a)   Notice.
             (1)   A party or non-party who discovers that it has inadvertently
                   disclosed or produced a protected document must promptly
                   notify the receiving party and describe the basis of the claim
                   of privilege or protection. If the party or non-party provides
                                         5
      CASE 0:18-cv-01020-WMW-LIB Document 38 Filed 03/11/19 Page 6 of 7




                   such notice and description, the privilege or protection is not
                   waived.
             (2)   A party who discovers that it may have received an
                   inadvertently disclosed or produced protected document
                   must promptly notify the disclosing or producing party or
                   non-party.
       (b)   Handling of Protected Document. A party who is notified or
             discovers that it may have received a protected document must
             comply with Fed. R. Civ. P. 26(b)(5)(B).
12.    Security Precautions and Data Breaches.
       (a)   Each party must make reasonable efforts to protect the
             Confidentiality of any Confidential document disclosed or produced
             to that party.
       (b)   A party who learns of a breach of Confidentiality must promptly
             notify the disclosing or producing party of the scope and nature of
             that breach and make reasonable efforts to remedy the breach.
13.    Modification of the Protective Order. Any party may apply to the Court
       for a modification of the Protective Order, and nothing in this Protective
       Order shall be construed to prevent a party from seeking such further
       provisions enhancing or limiting Confidentiality as may be appropriate.
14.    No Waiver. No action taken in accordance with the Protective Order shall
       be construed as a waiver of any claim or defense in the action or of any
       position as to discoverability or admissibility of evidence.
15.    Survival of Obligations. The obligations imposed by this protective order
       survive the termination of this action.



DATED: March 11, 2019                              s/Leo I. Brisbois
                                                   The Honorable Leo I. Brisbois,
                                                   United States Magistrate Judge




                                         6
     CASE 0:18-cv-01020-WMW-LIB Document 38 Filed 03/11/19 Page 7 of 7




                                 EXHIBIT A
                            WRITTEN ASSURANCE

_________________________________________ declares that:

I reside at _______________________________________ in the City of
__________________, County of __________________, State of ______________ .
My telephone number is __________________________________.
I am currently employed by ___________________________________,
located at _____________________________________________________, and my
current job title is ____________________________________________________.
        I have read and I understand the terms of the Protective Order dated
________________, filed in the case captioned Casler v. MEnD, et al. 18-cv-1020
(WMW/LIB), pending in the United States District Court for the District of
Minnesota. I agree to comply with and be bound by the provisions of the
Protective Order. I understand that any violation of the Protective Order may
subject me to sanctions by the Court.
        I shall not divulge any documents, or copies of documents, designated
“Confidential” obtained pursuant to such Protective Order, or the contents of
such documents, to any person other than those specifically authorized by the
Protective Order. I shall not copy or use such documents except for the purposes
of this action and pursuant to the terms of the Protective Order.
        As soon as my work in connection with that action has ended, but not later
than 30 days after the termination of that action (including any appeals), I will
return or destroy any Confidential document that I received, any copy of or
excerpt from a Confidential document, and any notes or other document that
contains information from a Confidential document.
        I acknowledge the obligations imposed by the Protective Order shall
survive the termination of this action.
        I submit myself to the jurisdiction of the United States District Court for
the District of Minnesota for the purpose of enforcing or otherwise providing
relief relating to the Protective Order.


Executed on __________________         ______________________________
           (Date)                                (Signature)




                                         7
